Ethridge, J.,
delivered the opinion of the court.
W. R. Scott, Dr. J. K. Crowder, and J. B.'Scott, as individuals, and W. R. Scott, Dr. J. K. Crowder, and George Johnson, as trustees of Pine Chapel Methodist Episcopal Church, filed a bill in the chancery court against the Freedman’s Aid & Southern Education Society, a corporation under the laws of the state of Ohio, alleging that prior to the 29th day of March, 1890, there ivas located on lands described in the bill at Clarkson, Webster county, Miss., an unincorporated school known as the “Woodland Academy,” run and operated under the auspices of the Methodist Episcopal Church: that said school was operated for the benefit of and was patronized by the people living near the same; that people living near the said school together with the officers and societies of the Methodist Episcopal Church, desiring to place the said school on a more permanent basis and give it a source of income, made voluntary contributions for the purpose of buying the land to give the school a more permanent source of income; that the complainants George Johnson and J. B. Scott contributed to said fund, and Rev. Levi Crowder, the father of Dr. J. K. Crowder, contributed to the fund, and the said George Johnson lived near the said land and was a patron of the said Woodland Academy, and is now entitled to have the revenue from said land used for the purpose of maintaining a school thereon; that Pine Chapel Methodist Episcopal Church, through its trustees, was a contributor to the said fund, and that Dr. J. K. Crowder and W. R. Scott are now trustees of the said church; that said fund was placed in the hands of W. F. Mallalieu, a bishop of the Methodist Episcopal Church, for the purpose of purchasing the said land; that said W. F. Mallalieu *304purchased and conveyed to the said defendant in trust for the use and benefit of said Woodland Academy certain lands specifically described in the bill, a copy of the said deed being made an exhibit to the said bill and hereafter referred to; that he also, with some of the fund contributed, purchased and had conveyed to' the defendant by L. D. Yates certain described lands, and that the trustees of Pine Chapel Methodist Episcopal Church conveyed to the defendant on April 28, 1890, in trust for the Woodland Academy, ten acres of land also destribed in the bill; that, in pursuance of the terms and conditions of the said trust deeds, and said Woodland Academy was operated and maintained for the use of children living near the same until November 2, 1899, on which date the defendant executed a lease to the Woman’s Home Missionary Society of the Methodist Episcopal Church, also an Ohio corporation, to the said school and land for' a. term of ninety-nine years on condition that the said Woman’s Home Missionary Society would maintain a school on said land for the instruction of youth, and that said lease would be void if said Woman’s Home Missionary Society should fail for the space of one year to keep on said premises an academy or school for the instruction of youth; that said Woman’s Home Missionary Society, in pursuance of said lease, con-' ducted a school known as the “Bennett Academy” on said land until May, 1914, when it abandoned the said premises, and has not since attempted to maintain a school; that after the expiration of one year from said abandonment said lease became void, and that it became the duty of the defendant, as the trustee of said property, to take possession of said land and use the revenues therefrom for the purpose of maintaining a school thereon, and that the complainants, as patrons of the said school, and as contributors to said fund, are entitled to have the revenue of said lands used for the maintenance of a school thereon; that the defendant has failed and refused to carry out the terms and conditions of the- trust deeds, and has refused to use the revenues from said lands to maintain a school *305thereon, but is undertaking to divert said trust estate to other and different purposes.
It is further alleged .that the land is valuable, and, if used in a businesslike way, that the revenue therefrom would go far towards the maintenance of a school, that there is located on said land a good two-story school building and other buildings that could be used for the maintenance of said schools, and the bill prayed for a decree requiring the defendant to use said lands so as to produce the greatest amount of revenue therefrom, and to use said revenue for the maintenance of the school to which the complainants may send their children according to the terms and conditions of the said trust, and according to the intention and purposes of the contributors to said fund from which said estate was created; and, in case of failure or refusal to comply with said decree, that the defendant be removed as trustee, and that the court should appoint other trustees for the purpose of carrying out the said trust.
The deeds made exhibit to the bill contain the following-expressions which are relied on for the trust features involved in the bill:
“Do hereby convey to the Freedman’s Aid & Southern Educational Society of the Methodist Episcopal Church [describing the property] in trust, for the use and benefit of Woodland Academy as the society by its "proper officers may deem best.”
The contract of lease between the defendant and the Woman’s Home Missionary Society of the Methodist Episcopal Church, a corporation under the laws of the state of Ohio, leased the land described and proyided that the lessees shall pay rent, taxes, and assessments and not suffer any waste, and shall perpetually maintain on said-premises an academy or school for the instruction of youth, etc. It is then provided as follows:
“That if said rent and any taxes and assessments that may be levied upon said premises, or upon any part thereof, shall remain unpaid for one year after the same shall *306become due, and without demand made therefor, or if said lessee shall abandon said premises, or any part thereof, or if said lessee’s interest therein shall be sold under execution, or any other legal process, without the written consent of said lessor, its successors or assigns, or if said lessee shall fail for the space of one year to keep on said premises an academy or school for the instruction of youth, or if said lessee shall fail to keep any of its covenants and agreements in this lease contained, then and in such case it shall be lawful for said lessor, its successors and assigns, into said premises to re-enter, and the same to have again, repossess, and enjoy, as in its first and former estate; and thereupon this lease and everything herein contained on the said lessor’s behalf to be done and performed shall cease, determine, and be utterly void.”
A demurrer was interposed to this, bill setting forth numerous grounds, among which are: That there is no equity in the bill; that complainants do not show how they are interested in the subject-matter of this suit; that the complainants fail to show that they have any interest in the subject-matter of' this suit which a court of equity can enforce or protect; that it appears on the face of the bill that complainants are not proper parties to the bill; that thé bill does not allege that the defendant has breached any contract made by it with the complainants; that no one is complaining in this suit who has any legal or equitable right to complain; that it is not shown that the complainants were parties to the lease between the Woman’s Home Missionary Society and the defendant: that the bill shows on its face that the defendant is authorized to use the lands mentioned as defendant as- its proper officers might deem best. This demurrer was overruled, and an answer was filed and evidence taken.
It appears from the evidence on the trial that some of the complainants contributed five dollars, which was turned over to W. F. Mallalieu, and it was shown that some parties in the community helped cut lumber ,and do the work of building the schoolhouse. It was further shown *307in tbe evidence that the purpose in making the deeds was to induce the defendant to finance the school, and that it did conduct a school for a period of about nine years, when it leased the premises as above stated.
Neither Yates nor his heirs were made parties to the suit either complainant or defendant; neither were Mal-lalieu or his heirs made parties complainant or defendant; neither is the Woman’s Home Missionary Society made a party to the suit, but the evidence shows that this organization moved its school from Clarkson, Miss., to Mathis-ton, Miss., and moved one of the school buildings to that point, where it is conducting a school.
It will be noted from the statement that the bill and the deeds called trust deeds do not show any particular thing that was to be done by the defendant in operating the school. The trust is made to an unincorporated school. If such school is a legal entity at all it must be so because it has trustees who represent it. If there is any trust it is for the benefit of this school, and the instrument relied on nowhere imposes any obligation on the school to receive the complainants or their children as students therein. If there is no specific trust involved in the deeds, which there is not, and if there is no person or legal entity representing a person existing for whose benefit the land was conveyed, there could be no trust, because the law requires a trust of this kind to be in writing. If there is any trust at all. it must be a trust for the benefit of the trustees of the Woodland Academy.
In our opinion the demurrer to the bill should have been sustained. The bill states no right of action in the complainants and does not make a case warranting the interference of a court in their behalf. The allegations of the bill are wholly insufficient to create any right in the complainants, and it was error for the court to enter a decree, in their behalf.

Reversed and dismissed.